Citation Nr: 0827277	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis, left hip.

2.  Entitlement to service connection for osteoarthritis, 
left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  In November 2002, the Seattle RO denied entitlement to 
service connection for premature osteoarthritis of unclear 
etiology (claimed as undiagnosed illness, left hip joint 
pain).  The veteran did not file a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the November 2002 rating decision does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for osteoarthritis, left hip.

3.  The veteran's current left hip condition is not related 
to his active military service.


CONCLUSION OF LAW

1.  The November 2002 decision denying entitlement to service 
connection for premature osteoarthritis of unclear etiology 
(claimed as undiagnosed illness, left hip joint pain) is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2007).


2.  The additional evidence presented since the November 2002 
decision is new and material, and the claim for entitlement 
to service connection for osteoarthritis, left hip, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).  

3.  The veteran's current left hip condition was not incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO denied service connection for osteoarthritis of the 
left hip in November 2002.  At that time, the veteran claimed 
his hip condition was an undiagnosed illness caused by 
inoculations in conjunction with his deployment to the 
Persian Gulf.  The claim was denied because there was no 
medical evidence of a link between inoculations and 
arthritis.  Also, there was no disease or injury in service.

Evidence received after the November 2002 rating decision 
includes lay statements from the veteran's parents and 
neighbor.  The veteran testified at a Board hearing in May 
2008.  There are also medical records from the VA and Pacific 
General Medical Clinic.  There is a nexus opinion from Dr. 
Antoine D. Johnson of Johnson Family Practice.  All of these 
constitute new and material evidence and the claim is 
reopened.

Accordingly, the Board will proceed to the merits of the 
claim.

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

The veteran now contends that his current hip condition was 
caused by lifting heavy vehicle parts and jumping off supply 
trucks while wearing heavy body armor that rested on his 
hips.  The service medical records are absent of any 
complaints, diagnosis, or treatment for the left hip during 
service.  All of the lay statements and medical histories of 
record consistently date the onset of the veteran's hip 
symptoms to 1998 at the earliest.  The veteran separated from 
active duty service in 1991.  

The record contains an opinion from Dr. Johnson.  He states 
that the veteran's condition is related to his work 
activities as a military officer on a more probable than not 
basis.  This opinion is based upon an examination of the 
veteran and a history provided by the veteran.  Dr. Johnson 
provides no rationale for his opinion.  Because there was no 
injury in service and no evidence of symptoms until 7 years 
after service, no weight can be given to Dr. Johnson's 
opinion and the claim must be denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2005 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
February 2005 addressed the specific information and evidence 
necessary to reopen the claim for service connection for left 
hip joint disability, and adequately informed him of the 
specific basis for the prior denial of his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
more timely notice, as his claim for service connection is 
being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA's duty to assist includes providing a medical examination 
or medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but:  (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  In this case, the veteran 
did not suffer an event, injury or disease in service.  
Therefore, a VA examination was not warranted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for 
osteoarthritis, left hip.

Entitlement to service connection for osteoarthritis, left 
hip, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


